Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 11, and 19 of U.S. Patent No. 11190777 (16907955). Although the claims at issue are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160007050 A1-Rusert et al (Hereinafter referred to as “Rusert”), in view of US 20200014928 A1-Hsiang)
Regarding claim 1, Russert discloses a method for video decoding in a decoder (fig. 5, decoder), comprising:
receiving coded information of a current block from a coded video bitstream ([0069], signaled to the decoder; [0072], decoder receives a signal of coded information from the bitstream);
determining dimension information and partition information of the current block based on the coded information ([0072], shows partition and dimension information);
determining a partition mode of the current block as one of an intra sub-partition (ISP) mode ( [0089], wherein Each Cu has its own partition mode shown in fig. 2. Fig. 2 shows an intra sub partition mode (intra shown at the top right of the figure); [0090], wherein coding parameters extracted define partitioning modes for any CU having intra prediction mode; Table 1 shows intra sub partition; [0132], wherein intra prediction as prediction mode and as partition mode)) and a coding unit partition based on (i) comparisons between values of the height, the width, and the size of the current block and respective threshold values, or (i) a ratio between the value of the height and the value of the width of the current block ([0072] coding unit partition); and 
decoding the current block based on the determined partition mode of the current block (abstract, wherein input representation of the CTU is decoded).
Rusert fails to explicitly disclose wherein: the dimension information indicates at least one of a height, a width, and a size of the current block, and the partition information indicates a binary tree (BT) depth of the coding unit partition of the current block.
However, in the same field of endeavor, Hsiang discloses wherein: the dimension information indicates at least one of a height, a width, and a size of the current block ([0028], heights, widths, and size), and the partition information indicates a binary tree (BT) depth of the coding unit partition of the current block (binary tree)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Rusert to disclose wherein: the dimension information indicates at least one of a height, a width, and a size of the current block, and the partition information indicates a binary tree (BT) depth of the coding unit partition of the current block as taught by Hsiang, to improve coding by selecting a context model based on split depth of a current block ([0093]).
Regarding claim 9, Rusert discloses the method of claim l, wherein the decoding the current block comprises: partitioning the current block into square sub-blocks in the ISP mode (Fig 2 shows square partitions).
Regarding claim 11, analyses are analogous to those presented for claim 1 and are applicable for claim 11 (decoder performs the opposite the encoder (Fig 5))
Regarding claim 20, analyses are analogous to those presented for claim 1 and are applicable for claim 20.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160007050 A1-Rusert et al (Hereinafter referred to as “Rusert”), in view of US 20200014928 A1-Hsiang), in further view of US 20200252608 A1-Ramasubramonian et al (Hereinafter referred to as “Ram”).
Regarding claim 10, Rusert discloses the method of claim 1,
 Rusert and Hsiang fail to disclose wherein the determining the partition mode of the current block further comprising: determining an inferred value based on the coded information such that the inferred value is indicative of the partition mode not being the ISP mode.
However, in the same field of endeavor, Ram discloses wherein the determining the partition mode of the current block further comprising: determining an inferred value based on the coded information such that the inferred value is indicative of the partition mode not being the ISP mode ([0071]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Rusert and Hsiang to disclose wherein the determining the partition mode of the current block further comprising: determining an inferred value based on the coded information such that the inferred value is indicative of the partition mode not being the ISP mode as taught by Ram, to improve processing efficiencies by ensuring that subblocks obtained from splitting a coding block using ISP are not processed separately in different VPDUs ([0071], Ram).
Regarding claim 20, analyses are analogous to those presented for claim 10 and are applicable for claim 20.
Allowable Subject Matter
Claims 2-8 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487